Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
2.	Claims 1-11 are pending. Claims 1 and 2 are amended. Claims 4-11 are withdrawn. No new subject matter has been added. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Barrientos (US 20070208314 A1).
Regarding claim 1, Barrientos teaches a urine bag suspension system for carrying a urine collection device (see Abstract) including a catheter (16) and a urine bag (18), the catheter having an engaging outlet end removably engaging the urine bag (22), and a branch (24) depending therefrom providing for attachment of the branch to a pump device (see Paragraph .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrientos (US 20070208314 A1) in view of Olsen et al. (WO 2005060772 A1) hereinafter referred to as “Olsen”.
Regarding claim 2, Barrientos teaches all of the elements of the current invention, as discussed above in claim 1. However, Barrientos does not explicitly disclose an anti-slip element 
Olsen teaches the urine bag suspension system according to claim 1 further comprising an anti-slip element disposed on the inside of at least one of the waist band (waist band (3) is made with an elastic material with an inner lining containing anti-slip means, see pg. 5 lines 27-31), the first thigh band, and the second thigh band (the anti-slip means can also be on the inside of the body part (1) which goes around the thigh of the user as well, see pg.5 lines 31; pg. 6 line 1) (see Figure 1).
Barrientos and Olsen are analogous art because both deal with a supporting garment for collection bodily waste.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the waistband and thigh strap of Barrientos and further incorporate an anti-slip element disposed on the inside of the garment, as taught by Olsen. Olsen teaches that the anti-slip means increases the friction to the skin and thus the waistband assists in holding the garment in place (see pg. 5 lines 29-31).
Regarding claim 3, Barrientos and Olsen further teaches the urine bag suspension system according to claim 2 wherein the anti-slip element comprises silicone material (anti-slip means in the form of a silicon pattern, see pg.5 line 28).
Response to Arguments
9.	Applicant’s arguments, pg. 1 lines 7-11, filed 12/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. Rejection § 112 of claim 1 has been withdrawn. 
12/16/2021 have been fully considered but they are not persuasive.
Specifically, Applicant argues Barrientos only discloses one thigh band and the auxiliary (second) thigh band was not disclosed. In response to applicant’s argument that Barrientos only discloses one thigh band, the examiner respectfully disagrees that Barrientos fails to disclose a second auxiliary thigh band. As mapped in the rejection above, Paragraph [0032] discloses “a second thigh band (not shown) may be attached to the panel (148) to secure the lower end of the panel (148) to the patient's leg, to further stabilize the panel and tubing (126). Therefore Barrientos does disclose a second thigh band to further stabilize the device. 
In response to applicant's argument that Olsen et al. is not analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Olsen solves the same problem of having a band type strap to secure the garment/device to the human body, with the added benefit of anti-slip material on the inside of the strap to further assist in preventing the garment/device from falling off.  Olsen is clearly relevant because it is discloses limitations that the instant applicant is trying to achieve (using a strap to securely fasten a garment/device on the body of a person). Therefore Olsen would still be considered pertinent to the particular problem with which applicant was concerned. 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/E.R./ (1/20/22)             Examiner, Art Unit 3781

/SUSAN S SU/             Primary Examiner, Art Unit 3781
21 January 2022